Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
Claims 1, 11, 13, 21 and 26 have been amended. 
 
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-19, 21-30, are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0145062 hereafter Jung) in view of Gao et al  (US 2020/0280416 hereafter Gao). 

For claims 1, 21,  Jung disclose a user equipment (UE) (110 Figure 1), comprising: receiving, from a network entity (e.g. base station 120 Figure 1) , signaling of an uplink transmission configuration indicator (TCI) state update (e.g. Figure 2 TCI subsets received from base station 402 Figure 4 in a TCI field in the DL DCI [0025]) for one or more uplink transmissions ([0023] associated with multiple UE antenna panels); 
	determining, (based on DCI type signaling containing a TCI field [0025]) the uplink TCI state update ([0023] activate a TCI subset) is to be applied 
	for a dynamically scheduled uplink transmission ([0023] dynamically indicated on PDSCH) when the signaling is a first type of signaling (e.g. triggered by DCI [0030]), 
	for semi-persistently scheduled uplink transmissions ([0029] semiPersistenOnPUCCH) when the signaling is a second type of signaling, (e.g. TCI state activation/deactivation on PDSCH MAC CE [0026]) or 
	for periodic uplink transmissions ([0029] CSI-ReportConfig that is periodic) when the signaling is a third type of signaling; (RRC configured [0023])  and 
	applying the uplink TCI state update to one or more uplink transmissions in accordance with the determination (e.g. [0054] UE activate a TCI state subset).

Jung discloses three signaling types 1) dynamic on DCI [0054]  2) semi-persistent on MAC CE [0026]  3) RRC for semi-static [0054].  Jung does not explicitly disclose configuring periodic UL with RRC signaling. 

However, Gao, in the same field of TCI state update, teaches receiving from a network entity (e.g. gNB Figure 4) signaling UL TCI update for a dynamically scheduled UL (aperiodic, triggered [0072]) when the signaling is a first type of signaling, (DCI signaling Figure 1) for a semi-persistently scheduled (second type when MAC-CE signaling is enabled [0080]) UL when the signaling is a second type of signaling (MAC-CE signaling Figure 1) and for periodic UL ( M TCI states which may be periodic sent to UE through RRC) when the signaling is a third type of signaling (RRC signaling Figure 1). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt Gao’s teachings of using 3 types of signaling to communicate beam reference signals [title]. 

For claims 11, 26, Jung disclose a network entity (e.g. base station 120 Figure 1) comprising: sending, to a UE (110 Figure 1), signaling of an uplink transmission configuration indicator (TCI) state update to be applied by the UE (DCI containing a TCI field [0025] for activating TCI subsets Figure 2 received from base station 402 Figure 4) for one or more uplink transmissions ([0023] associated with multiple UE antenna panels); for a dynamically scheduled (by PDSCH) uplink transmission ([0023] dynamically indicated on PDSCH) when the signaling is a first type of signaling, (e.g. triggered by DCI [0030]) 
	for semi-persistently scheduled uplink transmissions ([0029] semiPersistenOnPUCCH), when the signaling is a second type of signaling (PDSCH [0026]) or 
	for periodic uplink transmissions ([0029] CSI-ReportConfig that is periodic) when the signaling is a third type of signaling (RRC configured [0023])  and
	processing the one or more uplink transmissions sent by the UE after applying the uplink TCI state update. (e.g. [0054] UE activate a TCI state subset).
Motivation to combine to Gao are the same as for claims 1 and 21. 
Particularly for claim 21, 26, Jung discloses processor (620 Figure 6), memory (670 Figure 6), code ([0077] software) at the UE and base station respectively. 

For claims 2, 12, 22, 27, Jung discloses wherein the uplink TCI state update (e.g. Figure 2) indicates an update for at least one of: a beam ([0023] associated with multiple antenna panels) or path loss (PL) reference signal (RS) to be used for the one or more uplink transmissions (e.g. [0029] PUCCH/PUSCH). 

For claims 3, 13,  Jung discloses wherein the one or more uplink transmissions comprise at least one of: a physical uplink control channel (PUCCH) transmission [0029], a physical uplink shared channel (PUSCH) transmission [0029], a sounding reference signal (SRS) transmission [0059].

For claims 4, 14,  Jung discloses downlink control information (DCI) signaling that dynamically schedules the one or more uplink transmissions to which the TCI state update is to be applied ([0054] power saving dynamically signaled via DCI).

For claims 5, 15, 23, 28, Jung discloses at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a sounding reference signal (SRS), or a physical random access channel (PRACH) ([0030] PUCCH/PUSCH reporting triggered by DCI).
 
For claims 6, 16 Jung discloses downlink control information (DCI) signaling that activates or re-activates ([0030] DCI triggers) one or more semi-persistent uplink transmissions to which the TCI state update is to be applied (e.g. semi-persistent CSI on PUCCH).

For claims 7, 17, 24, 29, Jung discloses semi-persistent sounding reference signal (SRS) transmission ([0059] skipping SRS transmission in power saving mode dynamically signaled via DCI [0054]).

For claims 8, 18, Jung discloses the uplink TCI state update ([0026] activation/deactivation) is to be applied to a periodic uplink transmission ([0029] periodic); and the signaling of the uplink TCI state update comprises at least one of radio resource control (RRC) signaling ([0029] higher layer indicate time domain behavior).

For claims 9, 19, 25, 30, Jung discloses at least one of a periodic physical uplink control channel (PUCCH) ([0029] periodic semiPersistenOnPUCCH). 

Claims 10, 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Gao and further in view of Liou et al. (US 2019/0297640 hereafter Liou).

For claims 10, 20, Jung discloses wherein applying the TCI state update ([0026] decode PDSCH to activate TCI state) from receiving the signaling of the uplink TCI state update. Jung does not teach counting symbols to decode PDSCH.
Liou in the same field of applying TCI state changes discloses a UE (116 Figure 1) and base station (100 AN Figure 1 sending DCI downlink resource assignment [0065]) applying the TCI state ([0064-0065] receive PDSCH) after a preconfigured number of symbols ([0066-0067] determine slot allocated for PDSCH by counting L symbols with length SLIV)  from receiving the signaling of the uplink TCI state update (from starting symbols in the slot allocated for the PDSCH [0066-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Liou’s teachings for decoding the PDSCH for beam indication [title/abstract] when the TCI state is present in the DCI/PDSCH [0064].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415